MEMORANDUM**
Angel Garcia-Mayoral, a native and citizen of Mexico, petitions pro se for review of the order of the Board of Immigration Appeals affirming, without opinion, the immigration judge’s denial of his application for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review de novo, Khourassany v. INS, 208 F.3d 1096, 1101 (9th Cir.2000), and deny the petition for review.
The immigration judge correctly determined that Garcia-Mayoral was statutorily ineligible for cancellation of removal because he admitted that he smuggled his son into the United States in 1999 and therefore could not establish the good moral character required under 8 U.S.C. § 1229b(b)(l)(B). See 8 U.S.C. §§ 1101(f)(3) and 1182(a)(6)(E)(i); Khourassany, 208 F.3d at 1101. Moreover, Garcia-Mayoral did not qualify under any exceptions or waivers to the alien smuggler provision. See 8 U.S.C. §§ 1182(a)(6)(E)(ii) and 1182(d)(ll).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.